Citation Nr: 0728570	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran presented testimony at an informal hearing 
presentation before the Board in August 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for current bilateral 
hearing loss and tinnitus, as directly related to his service 
during World War II.

As a preliminary matter, all of the veteran's service medical 
records are unavailable as they were apparently destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  The United States Court of Veterans Appeals (Court) 
has held that the VA has a statutory duty to assist the 
veteran in obtaining military records.  Jolley v. Derwinski, 
1 Vet. App. 37, 39-40 (1990).  Furthermore, in Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), the Court held that 
the duty to assist is heightened when the service medical 
records are presumed destroyed and includes an obligation to 
search alternative forms of medical records which support the 
veteran's case.

The Board notes that while the record reflects that the RO 
contacted the NPRC in efforts to reconstruct the veteran's 
service medical records and that the response from the 
facility in December 2003 indicates that the clinical records 
could not be reconstructed, there is no indication from the 
record that the RO has undertaken any efforts to request 
information from the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, in 
order to procure any further evidence pertinent to the 
veteran's period of active duty from 1942 to 1946. 

The VA also has an obligation under 38 U.S.C.A. § 5103(a) to 
advise the veteran of the evidence necessary to complete his 
or her application for benefits.  See Robinette v. Brown, 8 
Vet. App. 69 (1995). 

In this case, the veteran is hereby notified that a 
preliminary review indicates that the evidence necessary to 
the complete application for service connection for bilateral 
hearing loss is competent medical evidence of a current 
hearing loss disability, which can be related to his period 
of military service, namely the in-service acoustic trauma.  
This evidence may be accomplished through the veteran's 
submission of a statement from a medical professional.  Id.  
Therefore, the veteran is advised that, unless the 
development directed herein coincidentally provides evidence 
on the theories of service connection for bilateral hearing 
loss, he remains under an obligation to provide such 
evidence. 

As additional action by the RO may be fruitful in either 
obtaining the veteran's service medical records or 
documenting information that the records cannot be obtained, 
the Board determines that further development is warranted.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that, under the VA heightened duty to assist, further 
development in this case is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the NPRC 
and request a search for any and all 
records, medical and personnel, if 
available, from December 1942 through 
January 1946.

 2.  The RO should also contact the 
Surgeon General, Department of the Army 
(ARPERCEN), for any information they may 
have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

3.  The RO should contact the veteran, 
through his representative, and obtain 
all information from the veteran 
regarding the names and addresses of any 
military hospitals, to specifically 
include the military hospital at Camp 
Lee, Virginia, where he received 
treatment for an ingrown toenail.  These 
hospitals should be contacted to obtain 
any and all service medical records that 
relate to the veteran, which may be in 
their possession.

4.  The RO should advise the veteran of 
the probative value of lay statements and 
have him obtain them, if possible.
   
5.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
Particularly, the RO should send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



